Case: 12-30995       Document: 00512247454         Page: 1     Date Filed: 05/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 20, 2013
                                     No. 12-30995
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FRANK BOATSWAIN,

                                                  Petitioner-Appellant

v.

RICARDO MARTINEZ,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-704


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Frank Boatswain, federal prisoner # 73907-053, appeals the dismissal for
failure to state a claim of his 28 U.S.C. § 2241 petition, challenging his
disciplinary conviction and resulting loss of good-time credits. We review the
district court’s dismissal de novo. Garland v. Roy, 615 F.3d 391, 396 (5th Cir.
2010).
       As he did below, Boatswain argues that his prison disciplinary proceedings
failed to comport with due process. Specifically, he complains that the prison

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30995     Document: 00512247454     Page: 2   Date Filed: 05/20/2013

                                  No. 12-30995

provided inadequate notice of the disciplinary charge when it failed to follow its
own rules regarding delivery of notice. He further asserts that he is actually
innocent and did not commit the charged violation.
      The prison’s “failure to follow its own procedural regulations does not
establish a violation of due process” absent some showing of resulting prejudice.
Jackson v. Cain, 864 F.2d 1235, 1251 (5th Cir. 1989); see Hallmark v. Johnson,
118 F.3d 1073, 1080 (5th Cir. 1997). Boatswain does not demonstrate that he
was prejudiced by the allegedly improper delivery of notice, making no allegation
that the improper delivery impeded his ability to defend against the charged
violation. Moreover, his own pleadings establish that he received advance
written notice of the charge and was provided the opportunity to be heard, both
at an initial hearing and at the disciplinary hearing, at which he gave a
statement in defense of the charge and presented the testimony of a witness.
Boatswain thus received all of the process to which he was entitled, and his due
process rights were not violated. See Superintendent, Massachusetts Corr. Inst.
v. Hill, 472 U.S. 445, 454 (1985).
      Although he renews his assertion that he did not commit the charged
violation, Boatswain does not brief any argument challenging the district court’s
conclusion that some evidence supported the disciplinary conviction, satisfying
due process. He has therefore abandoned any such challenge. See Yohey v.
Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      If his brief is liberally construed, Boatswain contends that the
investigating officer should have obtained Boatswain’s cousin’s phone records as
part of his investigation into the charge and that the failure to do so violates
Brady v. Maryland, 373 U.S. 83 (1963).         Even if Brady applies to prison
disciplinary proceedings, Boatswain has failed to state a claim for a Brady
violation as he has not shown that prison authorities suppressed any favorable
evidence. See Murphy v. Johnson, 205 F.3d 809, 814 n.2 (5th Cir. 2000).
Instead, his argument is that prison authorities should have obtained the

                                        2
    Case: 12-30995    Document: 00512247454     Page: 3   Date Filed: 05/20/2013

                                 No. 12-30995

allegedly favorable phone records for him. This argument does not give rise to
a cognizable claim as Brady does not mandate that the prosecution investigate
and obtain exculpatory evidence for the defendant. See United States v. Marrero,
904 F.2d 251, 261 (5th Cir. 1990).
      The district court’s judgment is AFFIRMED.




                                       3